Citation Nr: 1242842	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for orthopedic manifestations of lumbar spine disability prior to August 26, 2008 and a 20 percent evaluation from that date. 

2.  Entitlement to a separate evaluation for neurological manifestations of the lumbar spine disability

3.  Entitlement to service connection for the residuals of a cerebral aneurysm, to include as secondary to in-service head trauma.   

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Marine Corps from August 1978 to October 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices in Cleveland, Ohio; Huntington, West Virginia; and Louisville, Kentucky.   

In a March 2004 rating decision, the Cleveland Regional Office (RO) continued to rate the Veteran's lumbar strain as 10 percent disabling.  

In a January 2005 rating decision, the Huntington RO denied service connection for cerebral aneurysm secondary to head wound (claimed as ruptured cerebral artery giant aneurysm secondary to trauma from head wound). 

In a December 2008 rating decision, implementing a December 2008 supplemental statement of the case, the Louisville RO increased the rating assigned for the lumbar spine disability to 20 percent disabling.  The RO assigned an effective date of August 26, 2008, which resulted in staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that in December 2008, the appellant indicated that he was not satisfied with the 20 percent rating as well as the effective date assigned for the 20 percent evaluation.  Although the RO has analyzed the appellant's claims as including an earlier effective date claim, because the Board must consider the propriety of the rating for the lumbar spine disability from the date of the increased rating claim (October 2003) pursuant to Hart, supra, the issue on appeal is as listed on the title page.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in July 2010.  A transcript of that hearing has been associated with the claims file.  Since that time this Veterans Law Judge has retired.  In August 2012 correspondence, the Veteran was notified that the Veterans Law Judge who conducted his hearing had since retired and provided an opportunity to testify at another hearing.  The letter informed the Veteran that if he did not respond within 30 days from the fate of the letter, the Board would assume that he did not want another hearing.  As the Veteran did not respond, the Board will proceed accordingly. 

In January 2011, the Board denied entitlement to a rating in excess of 10 percent for orthopedic manifestations of a lumbar spine disability prior to August 26, 2008 and a rating in excess of 20 percent from that date and remanded the claims seeking a separate evaluation for neurological manifestations of the lumbar spine and service connection for residuals of a cerebral aneurysm.  In the same decision, the Board essentially found that consideration of a TDIU was not warranted.  The portion of the Board's decision with respect to the disability ratings for the orthopedic manifestations of the lumbar spine disability (including the discussion regarding a TDIU) was vacated by a April 2012 United States Court of Appeals for Veterans Claims (Court) Memorandum Decision.  Those matters have been remanded from the Court and are currently before the Board.  

Additionally, the previously remanded issues regarding neurological manifestations of the lumbar spine and service connection for residuals of a cerebral aneurysm have been developed and are once again before the Board.   

As previously mentioned in the January 2011 Board decision, the issue of entitlement to service connection for a psychiatric disorder secondary to service-connected disability has been raised by the record, but that issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that secondary service connection claim, and that issue is referred to the RO for appropriate action. 
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board must develop the Veteran's claims in accordance with the determination of the Court in its April 2012 Memorandum Decision.  More specifically, the Court noted that the record revealed that the Veteran was treated for his back condition by Dr. C.P.  The Court reported that record also reflected that some type of imaging was done during one of those visits; however it did not appear that VA obtained these records.  A closer review of the record reveals that the Veteran was treated by Dr. C.P. as a fee-based rheumatologist around February 2009 and had at least one follow-up appointment around May 2009.  See February and April 2009 VA treatment records.   Furthermore, a February 2009 VA treatment record noted that Dr. C.P. ordered labs and X-rays for the Veteran.  As such records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A (b); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

It appears that additional pertinent medical records remain outstanding.  The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).   

In the January 2011 remand, the Board acknowledged that on the January 2004 VA examination, the examiner noted that the Veteran received care every two months between 1984 and 1986 in Ohio, and later sought private treatment by a chiropractor (J.H.) and a family physician (Dr. J.V.) in northern Kentucky beginning in 1986.  However, these records were not identified in the remand directives and it does not appear that any attempts have been made to obtain these records.  
Additionally, during his October 2010 Travel Board hearing, the Veteran clarified that he had an aneurysm "repaired" in 1994, however, he began treatment for the condition, including headaches, seizures, and other problems in 1987 that led up to his diagnosis and surgery in 1994.  He reported that he was initially told that his condition was related to a vision problem for which he was recommended a different prescription.  He underwent a few different tests and was given different medications to treat his symptoms of headaches, upset stomach, and breaking out in a sweat.  He reported that he began to black out and a MRI in 1994 revealed that he had an aneurysm for which he was treated in the hospital.  The Board notes that it does not appear that any attempt has been made by VA to clarify where the Veteran received treatment for his symptoms related to the cerebral aneurysm prior to 1994, so that such relevant records could be obtained for the record.  

Likewise, the evidence reveals that the Veteran sought periodic treatment from Dr. L.P., a private physician from Riverhills Healthcare Neurology Division; however, treatment records between December 2004 and March 2011 have not been obtained and associated with the claims file or Virtual VA.  

During the March 2009 VA examination, the VA examiner referenced in detail the findings of a February 1994 MRI scan of the brain, however, the MRI results have not been associated with the claims file or Virtual VA.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2012).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

A March 2011 treatment record from Dr. L.P. noted that the Veteran was referred by his VA physicians, however, VA treatment records last associated with the claims file are dated in July 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In regards to his lumbar spine disability, the Veteran's last medical examination to the spine for VA Compensation and Pension purposes occurred in August 2008, over four years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995). When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA examination is not necessarily stale in this case, the Veteran's representative has indicated in November 2012 correspondence that the Veteran's condition has worsened since the date of the latest examination. 

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the RO should arrange for the Veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the current severity of his service-connected lumbar spine disorder.

The Veteran is hereby advised that that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2012).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16(a) (2012).  An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. Id.   

Here, the Veteran was unemployed at the time of his August 2008 VA examination.  The examiner noted that the Veteran's back pain had significant effects on the Veteran's usual occupation that resulted in him being assigned different duties.  The examiner found that there was an impact on physical employment, but not on sedentary employment.   

On the other hand, in a March 2008 statement, the Veteran's prior employer reported that the Veteran was moved around to many different jobs in an attempt to find one that suited his needs, but he was unable to do the job without great difficulty.  

Given evidence of a current disability, the Veteran's claim for the highest rating possible and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice. 

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disability(ies) either alone, (or together), prevent him from obtaining and following a substantial gainful occupation that his education and occupational experience would otherwise qualify him. 

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability(ies) precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

On remand, if the Veteran fails to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), VA should consider whether referral to VA's Director of C&P is warranted. 

In November 2012 correspondence, the Veteran's representative requested that VA assist in obtaining wage and survey information relevant to the issue of TDIU.  In light of this request, the Veteran should be asked to complete a formal application for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice of the information and evidence necessary to substantiate a claim of entitlement to TDIU and ask the Veteran to complete a formal application for TDIU.

2.  The RO should obtain the Veteran's VA treatment records from the Mountain Home VA Medical Center VAMC and Knoxville Community-Based Outpatient Clinic, for the period from July 2009 to the present. 

3.  Contact the appellant to obtain the names and addresses of all post-service medical care providers who have treated him for his lumbar spine disability, any neurological disorder of the lower extremities, and his cerebral aneurysm, specifically including, but not limited to, Dr. C.P. beginning in February 2009, Dr. J.H. and Dr. J.V. beginning in 1986, the February 1994 MRI scan of the brain referenced in the January 2004 VA examination report, and Dr. L.P. from December 2004 to March 2011 and the present.

The Veteran should clarify where he sought treatment in Ohio dated between 1984 and 1986, as well as treatment identified at his October 2010 Travel Board hearing beginning in 1987 for headaches, seizures, black out spells, breaking out in sweats, upset stomach and other problems he reported that led up to his aneurysm being diagnosed in 1994.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records, himself.  

4.  After the completion of directives 1 through 3, the Veteran should be afforded an appropriate VA spine examination to determine the current nature, extent, and severity of his service-connected lumbar spine disability.  All indicated tests and studies (to include X-rays and/or NCV/EMG) are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should render specific findings as to the Veteran's lumbar spine range of motion.  The examiner should also indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the lumbar spine, and whether there is likely to be additional range of motion loss of the lumbar spine due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) or repeated use.  The above determinations must, if feasible, be expressed in the degree of the additional range of motion loss due to pain on use or during flare-ups. 

The examiner should also identify all neurologic manifestations of the Veteran's service-connected back disorder, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction. 

Further, for any neurological impairment found to be associated with the service-connected low back disability, the examiner is asked to: 

(a) identify the specific nerve(s) so affected, 

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and 

(c) state whether the Veteran has intervertebral disc syndrome (IVDS) of the lumbar spine.  If so, document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

(d) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar spine disability would preclude him from securing or following a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  If other disabilities become service-connected during the course of development, then the examiner should opine whether the Veteran's service-connected disabilities, combined, would preclude him from securing or following a substantially gainful occupation for which his education and occupational experience would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

The examiner should provide a complete rationale for any opinion provided.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

5.  Review any examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

6.  After completion of the above development, if the Veteran fails to meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2012).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




